Citation Nr: 0424036	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  02-17 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right knee 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for left knee 
disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to an increased disability rating for 
blepharitis, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased (compensable) rating for 
hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from June 1968 to June 1992.

In a February 2000 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia denied entitlement to service connection for 
hypertension on the basis that the claim was not well 
grounded.  In a December 2001 rating decision, the RO in 
Washington, DC denied entitlement to increased ratings for 
blepharitis and hemorrhoids, and reopened and denied claims 
for service connection for right and left knee disabilities.  
The December 2001 rating decision also denied service 
connection for hypertension.  See Section 7(b) of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, 2099 (2000).  The veteran thereafter appealed 
the December 2001 rating decision to the Board of Veterans' 
Appeals (Board).

The issues of entitlement to service connection for right and 
left knee disabilities on a de novo basis, the issue of 
entitlement to service connection for hypertension, and the 
issues of entitlement to increased ratings for blepharitis 
and hemorrhoids, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 1993 rating decision denied entitlement to service 
connection for right knee disability; the veteran did not 
appeal this decision.

2.  The evidence added to the record since the July 1993 
rating decision includes evidence which is not duplicative or 
cumulative of evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
right knee disability.

3.  A July 1993 rating decision denied entitlement to service 
connection for left knee disability; the veteran did not 
appeal this decision.

4.  The evidence added to the record since the July 1993 
rating decision includes evidence which is not duplicative or 
cumulative of evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
left knee disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim for service connection for right knee 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).

2.  New and material evidence has been received to reopen the 
veteran's claim for service connection for left knee 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) was enacted.  The VCAA appears to have left 
intact the requirement that a veteran must first present new 
and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 
38 U.S.C.A. § 5103A(f).

The Board also notes that on August 29, 2001, during the 
pendency of the instant appeal, VA promulgated final 
regulations to implement the provisions of the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
Except for revisions pertaining to claims to reopen based on 
the submission of new and material evidence, as in this case, 
the final regulations are effective November 9, 2000, and 
"merely implement the VCAA and do not provide any rights 
other than those provided by the VCAA."  See 66 Fed. Reg. at 
45,629.  With respect to claims to reopen based on the 
submission of new and material evidence, the revisions 
provide for a limited duty on the part of VA to assist the 
veteran in obtaining evidence in support of her claim, but 
only for those claims filed on or after August 29, 2001.  The 
veteran's claims were filed in May 2000.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (The Board 
notes that 38 C.F.R. § 3.156(a) was recently amended in 
August 2001.  However, that amendment is applicable only to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  The claims in the instant appeal 
were received in May 2000).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection for right and left knee disabilities was 
denied in a July 1993 rating decision; the veteran was 
notified of the decision and of her appellate rights with 
respect thereto, but she did not appeal.  Consequently, 
service connection for right and left knee disability may now 
be considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The evidence of record at the time of the July 1993 rating 
decision included service medical records showing that the 
veteran was treated for right and left knee complaints on 
several occasions in 1979, diagnosed as chondromalacia 
affecting the knees; X-ray studies were negative for any 
abnormalities.  She was also treated in April 1980 for right 
knee pain and swelling.  The report of her retirement 
examination is negative for any complaints, finding or 
diagnosis of right or left knee disability.  The evidence on 
file also included the report of an August 1992 VA 
examination, at which time she complained of intermittent 
right knee problems.  Physical examination of both knees was 
negative for any abnormalities, and X-ray studies of the 
knees were normal.  The examiner diagnosed right knee pain, 
rule out chondromalacia; the examiner did not provide any 
diagnosis with respect to the left knee.  The evidence on 
file at the time of the July 1993 rating decision notably 
contained no post-service medical evidence of a diagnosis of 
a right or left knee disorder.

Pertinent evidence added to the record since the July 1993 
decision includes, inter alia, VA treatment reports for April 
1995 to April 2000, and the report of a January 1998 VA 
examination.  The treatment records show that the veteran was 
seen in July 1999, at which time she was diagnosed with 
bilateral degenerative meniscus tears.  The VA examination 
report discloses that she presented with complaints of right 
knee problems, although she denied any left knee impairment.  
Physical examination disclosed the presence of tenderness 
over both patellae, and X-ray studies of the knees showed a 
small left patellar osteophyte.  The examiner diagnosed the 
veteran with bilateral chondromalacia patella, and with small 
left patellar osteophyte.  

The Board finds that the VA treatment reports and the report 
of the January 1998 VA examination are clearly new and 
material, inasmuch as the evidence previously of record did 
not contain any post-service medical evidence of a right or 
left knee disorder, which formed the basis of the July 1993 
denial of her initial claim for service connection for 
bilateral knee disability.  The treatment records and January 
1998 examination report bear directly and substantially upon 
the specific matter under consideration, are not cumulative 
or redundant, and are so significant that they must be 
considered in order to fairly decide the merits of the 
claims.  The veteran's claims of entitlement to service 
connection for right and left knee disabilities are reopened.


ORDER

New and material evidence to reopen a claim of service 
connection for right knee disability has been presented; to 
this extent, the appeal is granted. 

New and material evidence to reopen a claim of service 
connection for left knee disability has been presented; to 
this extent, the appeal is granted. 


REMAND

On November 9, 2000, the VCAA was signed into law, and on 
August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  Under 38 U.S.C.A. 
§ 5103, VA must notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim, and of which information and evidence that VA will 
seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim. 

Review of the record discloses that while the veteran 
arguably has been advised as to what evidence VA would obtain 
for her and of what information or evidence she was 
responsible for submitting, she has not been adequately 
informed of the information and evidence necessary to 
substantiate her claims for increased ratings for blepharitis 
and hemorrhoids.  See 38 U.S.C.A. § 5103(a) (West 2002).  In 
this regard the Board points out that while the RO issued her 
correspondence in June 2001 addressing what information and 
evidence was necessary to substantiate a claim for service 
connection (including for the purposes of reopening a claim), 
the correspondence did not address the information and 
evidence necessary to substantiate her claims for higher 
evaluations for her service-connected disorders.  In order to 
ensure that the veteran receives the due process to which she 
is entitled in connection with the instant appeal, the Board 
finds that remand of the case is appropriate. 

The Board additionally notes that the veteran has not been 
afforded a VA examination addressing the etiology of any 
right or left knee disorder.  The Board is of the opinion 
that such an examination would be helpful in the adjudication 
of her claims.

With respect to the claim for service connection for 
hypertension, service medical records include a January 1986 
entry showing that her blood pressure was 130/90.  The same 
blood pressure reading was recorded on entries dated in 
February 1989 and July 1989; the latter entry indicated that 
the veteran's blood pressure should be checked three 
additional times.  A March 1990 entry shows a blood pressure 
reading of 150/90, which prompted the examiner to advise the 
veteran to have her blood pressure evaluated.  She was 
thereafter evaluated from April to May 1990 to rule out 
hypertension, during which time her systolic blood pressure 
was consistently less than 140 and her diastolic blood 
pressure was consistently less than 80.  The service medical 
records are silent for any diagnosis of hypertension, and her 
blood pressure at her retirement examination was recorded as 
102/78.  

On VA examination in August 1992, the veteran's blood 
pressure readings were as follows:  124/86; 124/88; and 
130/88.

Military hospital records on file show that the veteran 
presented in February 1993 complaining of headaches, at which 
time her blood pressure was recorded as 162/106; she was 
diagnosed with rule out hypertension and advised to return 
for a five-day blood pressure check.  She presented later in 
February 1993 concerned over elevated blood pressure 
readings.  Her blood pressure at that time was recorded as 
144/90, which was described by the examiner as slightly 
elevated; she was diagnosed with rule out hypertension and 
advised to attend a five-day blood pressure check.  In March 
1993 she underwent the recommended five-day blood pressure 
check, which resulted in an average blood pressure reading of 
143/83.  In 1997 she underwent another five-day blood 
pressure check, following which she was diagnosed with 
borderline hypertension, and by June 1997 was considered to 
have uncontrolled hypertension.
 
The veteran was afforded a VA examination in December 2000, 
at which time the examiner diagnosed hypertension but did not 
address the etiology of the disorder.  Given that the veteran 
evidenced several blood pressure readings in service similar 
to the blood pressure reading the February 1993 examiner 
described as slightly elevated, and as the veteran continued 
within one year of her retirement from service to present 
with such slightly elevated blood pressure readings, the 
Board concludes that further VA examination of the veteran, 
to address the etiology of her hypertension, is warranted.

The Board lastly notes that the veteran's representative 
argues that the veteran's blepharitis and hemorrhoid 
disorders have increased in severity since the last time the 
disorders were examined by VA in December 2000.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
letter that complies with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should 
explain what, if any, information 
(medical or lay evidence) not 
previously provided to the Secretary 
is necessary to substantiate the 
claims for service connection for 
hypertension and right and left knee 
disabilities, as well as the claims 
for increased ratings for 
blepharitis and hemorrhoids.  The 
letter should also specifically 
inform the veteran of which portion 
of the evidence is to be provided by 
the claimant, which part, if any, 
the RO will attempt to obtain on her 
behalf, and a request that the 
veteran provide any evidence in her 
possession that pertains to her 
claims.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002). 

2.  The RO should contact the 
veteran and request that she 
identify the names, addresses and 
approximate dates of treatment for 
all health care providers, VA and 
private, who may possess additional 
records pertinent to her claims.  
With any necessary authorization 
from the veteran, the RO should 
attempt to obtain and associate with 
the claims files any medical records 
identified by the veteran which have 
not been secured previously.  In any 
event, the RO should obtain medical 
records for the veteran from the 
Washington, DC VA Medical Center for 
June 1999 to the present.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and her 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  Then, the RO should arrange for 
a VA orthopedic examination of the 
veteran by a physician with 
appropriate expertise to determine 
the nature and etiology of any right 
and/or left knee disabilities.  All 
indicated studies should be 
performed, and all findings should 
be reported in detail.  With respect 
to any right knee disability found, 
the examiner should be requested to 
provide an opinion as to whether it 
is at least as likely as not that 
the right knee disability is 
etiologically related to military 
service.  With respect to any left 
knee disability found, the examiner 
should be requested to provide an 
opinion as to whether it is at least 
as likely as not that the left knee 
disability is etiologically related 
to military service.  The rationale 
for all opinions expressed should be 
provided.  The claims files must be 
made available to and reviewed by 
the examiner.  The examination 
report is to reflect that such a 
review of the claims files was made.  

5.  The RO should also arrange for a 
VA cardiovascular examination of the 
veteran by a physician with 
appropriate expertise to determine 
the nature and etiology of the 
veteran's hypertension.  All 
indicated studies should be 
performed, and all findings should 
be reported in detail.  The examiner 
should be requested to provide an 
opinion as to whether it is at least 
as likely as not that the veteran's 
hypertension is etiologically 
related to military service, or was 
present within one year of her 
retirement therefrom.  The rationale 
for all opinions expressed should be 
provided.  The claims files must be 
made available to and reviewed by 
the examiner.  The examination 
report is to reflect that such a 
review of the claims files was made.  

6.  The RO should arrange for a VA 
examination of the veteran by a 
physician with appropriate expertise 
to determine the nature, extent and 
severity of the veteran's 
hemorrhoids.  All indicated studies 
should be performed, and all 
findings should be reported in 
detail.  The rationale for all 
opinions expressed should be 
provided.  The claims files must be 
made available to and reviewed by 
the examiner.  The examination 
report is to reflect that such a 
review of the claims files was made.  

7.  The RO should arrange for a VA 
examination of the veteran by a 
physician with appropriate expertise 
to determine the nature, extent and 
severity of the veteran's 
blepharitis.  All indicated studies 
should be performed, and all 
findings should be reported in 
detail.  The rationale for all 
opinions expressed should be 
provided.  The claims files must be 
made available to and reviewed by 
the examiner.  The examination 
report is to reflect that such a 
review of the claims files was made.  

8.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the 
RO should re-adjudicate the issues 
of entitlement to service connection 
for right and left knee disabilities 
based on a de novo review of the 
record; re-adjudicate the issue of 
entitlement to service connection 
for hypertension; and re-adjudicate 
the issues of entitlement to 
increased ratings for blepharitis 
and hemorrhoids.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and her 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



